DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gschwind (US 2007/0157602A1).
Gschwind discloses 
1.  A “washer” liquid heating device 1, comprising: a heating unit 12 or 19 positioned on a reservoir 2  the heating unit 19 comprising a heat generating module 12 connected to the controller and configured to heat washer liquid;  a housing 20 having a central portion that is concavely dented (i.e. forming a cavity—such as a pot shape as described by Gschwind) that surrounds the heat generating module 12;  a housing cover 21 that surrounds the housing and includes a washer liquid flowing section 41 formed therein;   a pump 4 connected to a first end of the heating unit;  and a controller 39 configured to adjust a heat generation of the heating unit, wherein the heat generating module 12 is inserted into the central portion which is concavely dented, wherein the housing 20 includes at least one rib 14 placed at the first end thereof facing the washer pump and having a predetermined angle A in the longitudinal direction L of the housing,  wherein at least some of liquid contained in the reservoir flows into the heating unit via an inlet portion 47 and is discharged to the pump at 43, said pump being directly connected to the heating unit 19 at element 43 , and wherein the inlet portion 47 is positioned on an opposite end of the heating unit 19 away from the pump (4), wherein the heat generating module 12 includes a heater section 13 connected to the controller;  and a heat conduction cover 14 configured to transfer heat generated by the heater section to the housing  (via the heated fluid). 

	 

    PNG
    media_image1.png
    1354
    874
    media_image1.png
    Greyscale






Alternatively, 
	Gschwind discloses 
1.  A “washer” liquid heating device 1, comprising: a heating unit 12 or 19 positioned on a reservoir 2  the heating unit 19 comprising a heat generating module 12 connected to the controller and configured to heat washer liquid;  a housing 20 having a central portion that is concavely dented (i.e. forming a cavity—such as a pot shape as described by Gschwind) that surrounds the heat generating module 12;  a housing cover 21 that surrounds the housing and includes a washer liquid flowing section 41 formed therein;   a pump 4 connected to a first end of the heating unit;  and a controller 39 configured to adjust a heat generation of the heating unit, wherein the heat generating module 12 is inserted into the central portion which is concavely dented, wherein the housing 20 includes at least one rib 33 placed at the first end thereof facing the washer pump 4 and having a predetermined angle (perpendicular) in the longitudinal direction L of the housing,  wherein at least some of liquid contained in the reservoir flows into the heating unit via an inlet portion 47 and is discharged to the pump at 43, said pump being directly connected to the heating unit 19 at element 43 , and wherein the inlet portion 47 is positioned on an opposite end of the heating unit 19 away from the pump (4), wherein the heat generating module 12 includes a heater section 13 connected to the controller;  and a heat conduction cover 14 configured to transfer heat generated by the heater section to the housing  (via the heated fluid). 



    PNG
    media_image2.png
    1540
    1006
    media_image2.png
    Greyscale


 
    PNG
    media_image3.png
    641
    776
    media_image3.png
    Greyscale

Further note Gschwind discloses [0183] the above embodiments only represent exemplary designs, whose features can be combined or modified in any manner. 

2.  The washer liquid heating device of claim 1, wherein the heating unit 19 includes: a plurality of grommets 25 that seal both ends of the housing cover which is positioned to pass through the reservoir.  Note seal 34 acts as a grommet to seal the heating unit within the device. Further note that figures 1 and 4 show a heating unit the is positioned to pass through the reservoir and still further note that the heating tube 13 of FIG. 4 extends through both the attachment opening 48 and the receiving opening 22.  Of course, a respective sealing means (not shown) can lock the seam portion between the attachment opening 48 and the heating tube 13 in a fluid-tight manner.  Preferably, an attachment means 50 fixes the cold start heater 12 in the axial direction.

 
The washer liquid heating device wherein the heat generating module 12 includes a heater section 13 connected to the controller;  and a heat conduction cover 14 configured to transfer heat generated by the heater section to the housing (via the heated fluid). 

4.  The washer liquid heating device of claim 1, wherein the housing cover 20 includes an inlet portion 47 positioned at one end thereof, and the inlet portion allows washer liquid contained in the reservoir 2 to flow into the inside of the housing cover. See alternative embodiment in Figure 4, 5c, 6, 7, 8, 9. 


7.  The washer liquid heating device of claim 2, wherein the grommet seals a position at which the housing meets the reservoir and a position at which the housing cover meets the reservoir. 
Note seal 34 acts as a grommet to seal the heating unit within the device. Further note that figures 1 and 4 show a heating unit the is positioned to pass through the reservoir and still further note that the heating tube 13 of FIG. 4 extends through both the attachment opening 48 and the receiving opening 22.  Of course, a respective sealing means (not shown) can lock the seam portion between the attachment opening 48 and the heating tube 13 in a fluid-tight manner.  Preferably, an attachment means 50 fixes the cold start heater 12 in the axial direction.
 

8.  The washer liquid heating device of claim 1, wherein a second end of the heating unit includes a connector connected to the controller. Note that heating unit 12 includes electric heater element 13 having electrodes 31 and 31’ connected to opposite ends and further electrically connected to the controller 39 
 
9.  The washer liquid device of claim 1, wherein the washer liquid heating device is mounted within a vehicle. Note the device is disclosed as being in a vehicle. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind (US 2007/0157602A1) in view of Friedheim (US 2007/0122127A1).
Gschwind discloses the claimed invention except an epoxy cover positioned to seal an inner side face of the housing and the heat generating module. 
Friedheim teaches the use of epoxy cover to seal a heating module within its housing.   It would have been obvious to one of skill in the art to use the epoxy as taught by Friedheim to seal the heating module of Gschwind as Gschwind is silent on the means to seal the heating module and one of skill would look to other similar devices to inform the issue. 

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. Applicant argues that Gschwind fails to teach the limitations added to claim1.  Specifically, Applicant argues that Gschwind  fails to teach “a housing having a central portion that is concavely dented and that surrounds the heat generating module, wherein the heat generating module is inserted into the central portion which is concavely dented and wherein the housing includes at least one rib placed at a first end thereof facing the washer pump and having a predetermined angle in a longitudinal direction of the housing.  and further states without further explanation that the Examiner’s interpretation of Gschwind element 14 as the claimed heat conduction cover is not appropriate.   It should be noted that tank 19  of figure 5c is shown generically, and figure 3 of Gschwind shows the inclusion of heater 12 (inserted) within the tank module 19 such that the concavely dented housing portion 20 surrounds the heat generating module 12.  Further, the washer pump 4 is shown connected to the heating unit 19 at 43 facing the rib 14 or alternatively rib 33.  Applicant points out that Gschwind discloses the housing portion 20 as being “substantially pot-shaped” so that it comprises a receiving opening 22 at one side (for inserting the heat generating module 12 therein). The description of the housing as pot shaped would be understood by the average artisan to read as concavely dented. The Applicant’s specification does not further clarify the meaning of concavely dented as to preclude the interpretation of pot shaped as sufficiently equivalent to concavely dented. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761